Citation Nr: 1745054	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  15-31 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include a depressive disorder and post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

The Veteran represented by:  Colin E. Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the RO only adjudicated whether the Veteran was seeking service connection for PTSD.  In Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  A VA treatment record from August 2013 suggests that the Veteran has a depressive disorder (NOS).  Therefore, the Board will address whether service connection is warranted for an acquired psychiatric disability, however diagnosed.  The issues have been recharacterized accordingly, as noted on the title page.

The Veteran's case has been granted advance on the docket status, herein, due to the Veteran's age pursuant to 38 U.S.C.A. § 7107 (a)(2) (West 2014); 38 C.F.R. § 20.900 (c) (2016).

The issue of entitlement to service connection for an acquired psychiatric disability, to include a depressive disorder and post-traumatic stress disorder (PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran's bilateral hearing loss disability is attributable to his period of active duty military service.
CONCLUSION OF LAW

The Veteran has a bilateral hearing loss disability that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim for entitlement to service connection for a bilateral hearing loss disability is being granted herein.  As such, the Board finds that any error related to the VCAA with regard to this claim is moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran seeks service connection for bilateral hearing loss disability.  After a review of the claim file, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for a bilateral hearing loss disability.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service, if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability.

Here, the Veteran contends that his current hearing loss disability is attributable to noise exposure he experienced while serving on active duty.  At the outset, the Board notes that an April 2013 VA audiology examination confirms that the Veteran has a current hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  Therefore, the remaining question is whether the Veteran's hearing loss disability is related to service. 

The Veteran served on active duty from November 1963 to November 1965.  His military personnel records indicate that he had three months of service in the Republic of Vietnam.  His DD-214 lists his duty and assignment as artillery and he was awarded a commendation of expert for rifle M-14.  The Veteran has provided statements that describe fire missions in support of infantry and supplying fire power from 155 Howzer in response to enemy fire.  His in-service exposure to acoustic trauma is therefore conceded.

The Veteran's enlistment and separation examinations show normal hearing.  Review of the Veteran's service treatment records reflects that they are silent as to any complaints of trouble hearing in the ears.  However, this is not dispositive of the case.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Having conceded acoustic trauma in service, the Board must now determine if the Veteran's current hearing loss disability is related to noise exposure in service.  In this regard, the Board notes that the Veteran was afforded a VA examination in April 2013.  At the time, the examiner opined that the Veteran's hearing loss disability was not at least as likely as not caused by or a result of an event in military service.  While the examiner conceded noise exposure during service and noted that the Veteran denied civilian occupational (postman) noise exposure, recreational noise exposure, history of ear infection, ear surgery, familial incidence of hearing impairment, or vertigo, she still declined to find a nexus, pointing mostly and primarily to the Veteran's normal hearing thresholds upon entry and separation from service.  Significantly, while the VA examiner states there is no evidence of noise injury in service, no reasoning is provided for said assertion.  Moreover, the Board notes that the examiner does not provide an explanation or etiology for the Veteran's hearing loss disability.

Given the conceded acoustic trauma in-service, the lack of evidence of post-service noise exposure, and the absence of an alternative etiology for the Veteran's disability, the Board cannot disassociated the current bilateral hearing loss disability from the acoustic trauma in service, and thus finds that reasonable doubt must be resolved in favor of the Veteran.  Therefore, the Board finds that service connection is warranted.


ORDER

Service connection for a bilateral hearing loss disability is granted.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include a depressive disorder and post-traumatic stress disorder (PTSD).

First, the Board notes that additional documents must be obtained before it may proceed with adjudication.  A document in the claim file labeled "VCI Unscannable Document(s) Placeholder" indicates that a CD was received on September 12, 2017 that was broken/damaged.  The accompanying letter lists various medical records which were contained in the CD including Veteran Center records.  As such, there may be relevant records in the CD and it should be obtained.  The Board will remand to try to obtain the documents contained on this CD.

In addition, the Board finds that a new examination is warranted to address the Veteran's expanded claim under Clemmons.  The record contains a diagnosis of PTSD, as well as treatment for PTSD, including medication.  See VA treatment record, December 2012.  In addition, a VA treatment record from September 2012 indicates that the Veteran experiences visual hallucinations.  The Veteran was afforded a VA examination in April 2013, in which the examiner declined to diagnose the Veteran with PTSD or any other mental disorder.  After this examination, an August 2013 VA treatment record states that "[a]lthough patient was previously diagnosed with PTSD, reassessment in light of recent C&P exam and today's interview indicate that he does not meet DSM IV (or DSM V) criteria for this condition.  Chronically low mood and tendency to ruminate on the past are present and depressive disorder NOS being a more appropriate diagnosis at this point."

The Board will remand to clarify the Veteran's psychiatric disability diagnosis, particularly now that his claim has been expanded pursuant to Clemmons, as well as to clarify the etiology of his psychiatric disability. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his attorney in order to obtain an undamaged copy of the CD submitted on September 15, 2017, or hard copies of the documents contained therein.  Associate the documents with the claim file.

2.  After the above development has been completed, schedule the Veteran for an appropriate VA examination, with a new VA examiner.  The examiner should be provided a copy of the claim file and note review of the file in any subsequent report.  

The examiner is asked (1) to clarify the diagnosis of the Veteran's psychiatric disability, and (2) to provide an opinion regarding the etiology of the Veteran's psychiatric disability, i.e. opine as to whether it is as likely as not that the Veteran's psychiatric disability is causally related to, or aggravated by, active service.

In rendering the opinion the examiner should take into particular consideration the following records: VA treatment records from December 2012, September 2012, and August 2013, which contain diagnoses, as well as reports of visual hallucinations; the April 2013 VA examination, which declined to diagnose the Veteran with PTSD or any other mental disorder; and statements submitted by the Veteran and by his therapist, E. M. W.

A detailed rationale should be furnished for all opinions.

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


